Citation Nr: 0320030	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  98-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision which denied service 
connection for PTSD.  The veteran failed to report for a 
Board hearing which was scheduled in January 2001.  In 
February 2001, the Board remanded the claim to the RO for 
additional evidentiary development.


FINDING OF FACT

Even if the veteran did not engage in combat with the enemy, 
there is credible supporting evidence of a service stressor 
leading to currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1968 to September 1971.  He was stationed in Vietnam from 
April 1969 to April 1970.  His service personnel records note 
that his occupational specialties in Vietnam were message 
clerk and teletype operator, and he was assigned to 
Headquarters and Headquarters Battery of II FFORCEV Artillery 
(Headquarters II of Field Force Vietnam Artillery).  The 
veteran reports he was assigned to a base in Long Binh in 
Vietnam.  Service personnel records show no combat 
decorations or other evidence of participation in combat.  
His service medical records show no indication of the 
presence of a psychiatric disorder.

In September 1997, the veteran filed his claim for service 
connection for PTSD.

In a letter dated in October 1997, Louis B. Graham, M.D., 
stated that he had seen the veteran in July 1997 and made 
diagnoses of depression and PTSD.  He indicated that he had 
also seen the veteran from October to December in 1996.  

In November 1997, the veteran was given a VA PTSD 
examination.  He reported that in Vietnam he was a courier 
who carried messages to artillery units.  He reported 
stressors which included almost being shot in the head by a 
fellow soldier, having an American soldier throw a grenade in 
a compound shortly after he had left, and seeing a fellow 
soldier's body being taken out on a mattress after he had 
shot himself in the head.  He also reported being upset by 
American soldiers in jeeps running Vietnamese civilians off 
the road.  He reported various current symptoms.  Following 
objective examination, the examiner's diagnosis was anxiety 
disorder, not otherwise specified.  It was noted that the 
veteran did not appear to meet the criteria for a diagnosis 
of PTSD.

In private medical records dated in January 1998, Dr. Deirich 
Kaiser noted the veteran had flashbacks and other symptoms.  
The doctor diagnosed bipolar disorder, PTSD, and panic 
disorder without agoraphobia.  Records show treatment by Dr. 
Kaiser from 1997 to 2001.  

In a letter dated in January 1998, Jerry Croan, a social 
worker with Commonwealth Mediation Services, described the 
veterans various psychiatric symptoms.

In a letter dated in March 1998, Dr. Kaiser continued his 
diagnoses of bipolar disorder, PTSD, and panic disorder 
without agoraphobia.  

In April 1998, the veteran submitted Operational Reports - 
Lessons Learned, concerning his Vietnam unit; he obtained 
these himself from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  These records describe 
activities of the artillery headquarters in Long Binh and of 
subordinate units at various other geographic locations in 
Vietnam.  The reports describe numerous enemy mortar attacks, 
enemy antiaircraft attacks, multiple friendly fire and 
artillery accident casualties, etc.

In an April 1998 letter, the veteran described his Vietnam 
experiences including witnessing friendly fire casualties.

In a letter dated in July 1998, Dr. Kaiser noted diagnoses of 
bipolar disorder, PTSD, and panic disorder without 
agoraphobia.  The veteran's symptoms were described.  Dr. 
Kaiser related the veteran's psychiatric problems to his 
experiences in Vietnam. 

In a letter dated in November 1998, Mr. Croan stated that he 
had been treating the veteran since February 1996.  The 
veteran was referred to Mr. Croan by his employer after 
becoming distracted and easily startled in the workplace.  He 
reported several traumatic events in Vietnam including a 
suicide by a fellow soldier and several incidents of death by 
friendly fire.  He said that he was unable to sleep or relax 
while in Vietnam, and had bad dreams and nightmares while on 
active duty.  The veteran's current symptoms were noted.  He 
reported that he recalled only fragments of his Vietnam 
experience, as he could recall sights, sounds, and smells, 
but was unable to recall names and places.  Mr. Croan 
concluded that the veteran was still suffering from the 
effects of his Vietnam experiences. 

In March 2001, a letter was received from USASCRUR indicating 
that they were unable to conduct research on the veteran's 
alleged stressors due to a lack of sufficient information 
regarding stressors.

In June 2001, Mr. Croan submitted another letter on the 
veteran's behalf.  He stated that he had been treating the 
veteran for the previous three years, and diagnoses were PTSD 
and depressive disorder not otherwise specified.  

In February 2003, the veteran was given a VA PTSD 
examination.  He stated that he was a message clerk and 
teletype operator in Vietnam.  He reported stressors which 
included almost being shot by a fellow soldier, hearing a 
grenade go off in a compound he was near, and seeing the body 
of a fellow soldier who had shot himself being taken away on 
a mattress.  He could not remember any names or dates 
associated with these events, but stated that they all took 
place at the Long Binh base.  Following objective 
examination, the diagnoses were PTSD, anxiety disorder not 
otherwise specified, and depressive disorder not otherwise 
specified.  The examiner commented that the veteran served in 
a non-combat role in Vietnam, but that he reported Vietnam 
stressors and had post-Vietnam symptoms which met the DSM-IV 
diagnostic criteria for PTSD.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Relevant medical and other records have 
been obtained and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

PTSD was diagnosed at the most recent VA examination, and a 
number of other medical records include the diagnosis.  
Clinicians link the PTSD to claimed Vietnam stressors.  
However, regardless of diagnosis, service connection for PTSD 
also requires sufficient proof of a service stressor.

The veteran's served in the Army in Vietnam, performing 
duties of a messenger and teletype operator with an artillery 
headquarters unit.  Service records show no combat 
decorations or other evidence of participation in combat.  As 
it is not shown the veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under DSM-
IV, concerning a diagnosis of PTSD, a sufficient stressor is 
one in which a person has been exposed to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen, supra.

The veteran alleges such Vietnam stressors as witnessing 
friendly fire casualties, almost being shot by a fellow 
soldier, being nearby when a grenade was thrown into a 
compound, and seeing the body of a soldier who had shot 
himself being taken away.  Documents obtained by the veteran 
from USASCRUR describe activities of the artillery 
headquarters in Long Binh (where the veteran was located) and 
of subordinate units at various other geographic locations in 
Vietnam.  The reports describe numerous enemy mortar attacks, 
enemy antiaircraft attacks, multiple friendly fire and 
artillery accident casualties, etc.  Although the reports 
lack clarity as to which specific incident took place at 
which particular locale, they are sufficient to show that 
such episodes were widespread, and it is likely that some of 
these episodes involved the veteran's immediate unit.  Past 
correspondence from USASCRUR in other cases indicates that 
most locations in Vietnam were subject to rocket/mortar 
attacks at one time or another.

Most of the veteran's claimed Vietnam stressors have not been 
verified by service records or other independent evidence.  
However, general stressors of witnessing friendly fire 
casualties and of mortar attacks seem to be suffiently 
corroborated by the material from USASCRUR.  A number of 
prior court cases suggest that a generalized stressor, such 
as performing duties of a cannoneer in a war zone, would not 
be a sufficient stressor for PTSD.  See, e.g., Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  However, the recent court 
decision in Pentecost, supra, held that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the rocket attack 
will be satisfactorily corroborated by his presence with his 
unit which was known to be generally exposed to the rocket 
attack.  In the present case, the veteran's generalized 
claimed stressors, which are satisfactorily corroborated by 
USASCRUR documents, are similar to the stressor described in 
the Pentecost case.  All considered, the Board finds 
satisfactory proof of a service stressor.

In sum, the medical evidence shows an acceptable diagnosis of 
current PTSD which is medically linked to a substantiated 
service stressor.  All elements for service connection for 
PTSD are established.  The Board concludes that PTSD was 
incurred in service, warranting service connection.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).








ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

